In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-986V
                                          UNPUBLISHED


    JOHN W. VANCE,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: July 29, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Emily Beth Ashe, Anapol Weiss, Philadelphia, PA, for Petitioner.

Joseph Adam Lewis, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On February 23, 2021, John W. Vance filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) after
receiving the influenza (flu) vaccination on October 1, 2019. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On April 14, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On July 28, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $137,500.00 for past
pain and suffering. Proffer at 2. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $137,500.00 for past pain and suffering in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
JOHN W. VANCE,                      )
                                    )
       Petitioner,                  )   No. 21-986V ECF
                                    )
              v.                    )   Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
      Respondent.                   )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On February 23, 2021, John W. Vance (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleged that he developed Guillain-Barré

Syndrome (“GBS”) within the Vaccine Injury Table timeframe following the receipt of an

influenza (“flu”) vaccine administered to him on October 1, 2019. Petition at 1. On March 25,

2022, respondent filed his Vaccine Rule 4(c) Report, concluding that petitioner suffered GBS as

defined by the Vaccine Injury Table, within the Table timeframe. ECF No. 20. On April 14,

2022, Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner was

entitled to compensation for a GBS Table injury. ECF No. 22.




       1 This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $137,500.00 for past pain and suffering. This amount represents all elements of

compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $137,500.00 in

the form of a check payable to petitioner.2 Petitioner agrees.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     TRACI R. PATTON
                                                     Assistant Director
                                                     Torts Branch, Civil Division




       2  Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                2
                           s/ Joseph A. Lewis
                           JOSEPH A. LEWIS
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146,
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           T: (202) 451-7495
                           E: joseph.a.lewis@usdoj.gov

DATED: July 28, 2022




                       3